Title: John Thaxter to Abigail Adams, 9 October 1782
From: Thaxter, John
To: Adams, Abigail



Madam
Hague 9th. October 1782

In receiving the Communication, that the Treaty of Amity and Commerce between the United States of America, and the seven United Provinces, was yesterday signed, You will at the same Time accept my sincere Congratulations upon this Event. It has been a long, tedious and troublesome Negotiation, and fortunately for our Country in very good Hands. Every Negotiation here takes up so much Time, even upon Matters of no great Pith or Moment. How much then was necessary to the Accomplishment of the great Object in view? The Nature of the Business, almost answers the Question. The dispute between Britain and America was to be laid open, the Progress of it stated, the Resources and Ability of America to defend and secure her Independence against the Force of her Enemies were to be clearly proved, and the Advantages of a friendly Connection between the two Countries were to be shewn in an indisputable manner. These were important Truths, and great Care, prudence and Delicacy were required in unfolding them to the public Eye. Unforeseen Events, that influence and impress the public Mind, were oftentimes occurring, and operated new difficulties to the progress of the Mission, produced Suspicions, or Fears and gave new Life and a fresh Recruit of Spirits to busy Anglomany, ever employed in strengthening its Party, and in Endeavours to obscure the Light of Truth. Add to all this, the falsehoods and Impositions that circulated from the British Magazine all over Europe. The English spared no Pains and hesitated at no Absurdities nor Impostures however gross and palpable, to work upon the Passions, mislead the Judgments, and pervert any good Dispositions that were manifesting themselves in this Country. There was an Advantage in having the first Intelligence of any Event in America, to avail oneself of the first Impressions. In this the English were successful and any trifling Advantage in no wise affecting the general Issue of the War, was trumpd up by them into a decisive Victory, and a Court Gazette could magnify the contemptible littleness of a Gnat to the Magnitude of a Mountain, till an American Account could furnish a true Medium to view the Affair. These are some of the difficulties, tho’ but a few of the whole Number, which have embarrassed and perplexed this Negotiation. However the Dye was cast, and the lucky Number turn’d. Thank God for all things, and especially for that Degree of Faith Patience and Perseverance with which he inspired him, who had the Conduct of this Business. There is no negotiating here without these Virtues. Your dearest Friend has gained himself great Honor, and both his Ability and Firmness have been highly complimented and applauded. Give me Credit, Madam, for writing three sides soberly—more than I expected when I sat down to write. Now I would be saucy if I dare, and make You gay for a few Moments. I could launch into a little domestic History, and tell You the manner in which We live describe Characters &ca. but I must not. If the Letter should be taken the deuce would be played with me. So I must be silent. I shall not return this Season as I expected. I shall make a short Trip to another Country first. You will know the Reason why from your dearest Friend.  Tis a better Climate than this.
Gibralter is not yet taken nor will be I believe this Season. What Expence to no Purpose?
What would I give to embrace all the dear Girls? That is if they should be willing. I long to peep in upon them, and participate in the pleasures of their sweet Society.
I hope Master Charles will write to me. Does he want to come to Europe again? If he does, tell him he had better stay at home, till he is old enough to come here as Minister plenipo’ and then I shall claim his Promise of appointing me his Secretary. My Love to him, Miss Nabby and Tommy and Respects to all friends. With an invariable Respect, Madam, your most humble Servant.
